Citation Nr: 1622334	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to October 17, 2008 and in excess of 50 percent from October 17, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease (DDD) with intervertebral disc syndrome (IVDS) of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

5.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1972, and from September 1972 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, October 2009, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

It is noted that the RO granted an increased (30 percent) evaluation for PTSD in an August 2008 rating decision.  VA subsequently received a claim for increase for PTSD from the Veteran's representative at that time.  Given the proximity to the August 2008 rating decision and the expressed belief that a higher evaluation is warranted, the Board finds that this document may be reasonably construed as a notice of disagreement with the 30 percent disability evaluation assigned in the August 2008 rating decision.  38 C.F.R. § 19.27 (2015).  Therefore, the issue has been recharacterzied to reflect an appeal of both the 30 percent and 50 percent disability evaluations for PTSD.

Pursuant to the Veteran's request in his substantive appeal to the Board, VA scheduled the Veteran for a Board hearing in November 2015.  See Correspondence (October 2015).  Subsequently, VA received a November 2015 letter from the Veteran's agent, which reflects a withdrawal of the hearing request.  See Third Party Correspondence (December 7, 2015).  Therefore, as the hearing request is withdrawn, no further action is required to provide the Veteran a hearing in these matters.  38 C.F.R. § 20.704(e) (Withdrawal of hearing requests).

The record shows that, in November 2015, the Veteran's agent requested a 60 day extension to submit additional supporting evidence.  In January 2016, the Veteran's agent requested another 60 day extension.  While the extensions were granted, delaying consideration of the appeal, the Board notes that no additional argument or evidence was submitted following the extensions.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

Addressed in the REMAND portion of the decision below are the issues of (1) Entitlement to an evaluation for PTSD in excess of 30 percent prior to October 17, 2008 and in excess of 50 percent from October 17, 2008; (2) Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy; (3) Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy; and (4) Entitlement to TDIU.  These issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disability is not more nearly manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of IVDS having a total duration of at least 6 weeks during a 12 month period.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a November 2008 letter, prior to the rating decision on appeal.  VA further supplemented this notice in a November 2009 letter.  It is noted that the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, neither the Veteran nor his agent has demonstrated any prejudicial or harmful error in the VCAA notice.
 
VA also met its duty assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran and associated these records, along with those items submitted on his behalf, with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are sufficiently detailed to allow for an evaluation of the disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Board notes that the Veteran's agent submitted a "lumbar spine impairment questionnaire" signed in January 2013 by a physician (C.S).  Dr. C.S. noted that the Veteran presented "to have a form completed documenting his back disability" in connection with increased disability benefits.  There is no indication that there are outstanding treatment records of Dr. C.S. as the Veteran only saw this physician for the completion of the medical questionnaire, which is associated with the claims file.

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

The Veteran seeks an evaluation in excess of 40 percent for lumbar spine disability.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015)).

The General Rating Formula provides a 40 percent evaluation for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Alternatively, incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months or at least 6 weeks the last 12 months is evaluated as 40 and 60 percent, respectively.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 40 percent for disability of the lumbar spine.  Neither the lay nor the medical evidence more nearly reflects unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IVDS having a total duration of at least 6 weeks in a 12 month period.  38 C.F.R. § 4.7 (2015).

Reports of VA examinations conducted between November 2008 and April 2011, along with relevant VA treatment records, show no ankylosis, favorable or otherwise, of the entire thoracolumbar spine.  Report of VA examination dated in November 2008 reflects complaints of pain, stiffness and restriction forward motion.  Posture was within normal limits; the Veteran walked "flexed at the waist" using a cane.  Flexion was limited to 30 degrees due to pain.  Extension was limited to 20 degrees due to pain.  Report of VA examination dated in December 2009 reflects complaints of pain (constant), stiffness, fatigue, and spasms along with lower extremity symptoms.  Pain was exacerbated by physical activity and improved with medications (Motrin, Flexeril, and Vicodin).  Posture was normal.  He walked with an antalgic gait.  There were muscle spasms, guarding of movement, and non-preserved spinal contour due to pain.  Muscle tone and musculature were normal.  There was no atrophy or ankylosis.  Flexion was limited to 45 degrees due to pain.  Extension was limited to 15 degrees due to pain.  At the 2008 and 2009 VA examinations, there was no additional limitation of motion, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

Report of VA examination dated in January 2011 reflects no objective evidence of radiating pain on movement or muscle spasms.  There was tenderness and guarding of movement, described as exaggerated.  Spinal contour was preserved.  There was no weakness.  Muscle tone and musculature was normal.  No atrophy was found.  There was no ankylosis of the thoracolumbar spine.  Flexion was limited to 10 degrees due to pain.  Extension was limited to 5 degrees due to pain.  Repetitive range of motion testing was not conducted as the Veteran declined due to "severe pain."

Although there is evidence of record showing significantly restricted thoracolumbar motion, there is no indication that the Veteran's symptoms are the equivalent of unfavorable ankylosis of the entire thoracolumbar spine in the absence of complaints or findings for difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Also, treatment records do not unfavorable ankylosis or IVDS with incapacitating episodes having a total duration of at least 6 weeks during a 12 months period.

The Board has considered the medical evidence submitted in support of the appeal.  The January 2013 spine questionnaire completed by Dr. C.S. reflects that the Veteran had low back pain with flexion to 10 degrees and extension to 20 degrees.  There was tenderness, muscle spasm, sensory loss, reflex changes, muscle weakness, abnormal gait, and trigger points.  The examiner indicated that the Veteran had been prescribed bed rest due to acute signs and symptoms of IVDS for duration between 1 to 2 weeks during past 12 months.

In sum, neither the lay nor the medical evidence more nearly reflects lumbar spine disability manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of IVDS having a total duration of at least 6 weeks during a 12 month period.

The Board accepts that the Veteran has functional loss to include less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the criteria for a higher evaluation are not met at any time during this appeal.  In order to warrant a higher evaluation, there must be the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision.  The Veteran is separately evaluated for neurological symptoms associated with bilateral radiculopathy, and there are no neurological symptoms causing impaired bladder/bowel control.  The Veteran denied bladder problems on VA examination in 2008 and 2009.  To the extent that the Veteran reported erectile dysfunction and bladder symptoms secondary to lumbar spine disability on VA examination in January 2011, the examiner concluded that IVDS did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.  Therefore, a separate evaluation for these disorders is not warranted.

Accordingly, the weight of evidence, lay and medical, is against the claim for increase.  Also, there is no basis to stage the rating for the low back as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the lumbar spine disorder are specifically contemplated by the schedular criteria set out in the General Rating Formula for Disease and Injuries of the Spine along with the Formula for Rating Intervertebral Disc Syndrome.  The schedular criteria for the spine considers limitation of motion and pain resulting in functional loss through application of 38 C.F.R. §§ 4.40 and 4.45.  It further permits for separate evaluation of neurological disabilities under that applicable criterion.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An evaluation in excess of 40 percent for degenerative disc disease with intervertebral disc syndrome of the low back is denied.


REMAND

Having carefully reviewed the evidence of record, the Board finds that remand is necessary.  

PTSD

The record shows that the Veteran's agent in this appeal submitted pertinent medical evidence prior to certification of the appeal without a waiver of consideration by the AOJ.  Therefore, remand for consideration by the AOJ is required.  See 38 C.F.R. § 20.1304(c).

Also, the evidence submitted by the Veteran's agent consists of a private psychiatric evaluation suggesting that the Veteran's service-connected PTSD has materially changed since the last VA examination.  The private psychiatric evaluation dated in April 2013 reflects a Global Assessment of Functioning (GAF) score for 35.  The Veteran's last VA PTSD examination was conducted in February 2011 and showed a GAF for 55.  Therefore, a new VA psychiatric examination is necessary to ascertain the severity of the Veteran's condition.  38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Lastly, the record reflects that there may be outstanding pertinent medical record from P.M. Poletti, MD, which should be requested in this matter.  See 38 C.F.R. § 3.159(c)(1) (VA's duty to assist requires VA to make reasonable efforts to obtain relevant records not in custody of a Federal department or agency).

Bilateral Radiculopathy

The evidence of record does not provide sufficient information to permit an informed evaluation of the severity of the Veteran's right and left lower extremity neurological problems.  Therefore, a new VA examination is necessary.  38 C.F.R. § 3.326(a); see also, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

TDIU

The issue of TDIU is inextricably intertwined with the claims for increase.  Therefore, the Board must defer consideration of that claim at this time.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Lastly, the non-VA medical records submitted from the Veteran's agent from Madigan Health Care System were submitted in a piecemeal fashion during the appeal period and do not appear to be complete; therefore, the AOJ should request these records on remand as well.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all VA treatment records dated since September 2013; and the AOJ should make reasonable efforts to obtain all relevant non-VA medical treatment records from P.M. Poletti, MD, and the US Army Madigan Health Care System since 2008.  The records should be associated with the claims file.  All attempts to obtain these records must be documented, and the AOJ should notify the Veteran if the AOJ is unable to obtain any records requested.

2.  The Veteran should be schedule for a VA examination by an appropriately skilled medical professional to ascertain the severity of his service-connected PTSD during the appeal period using the appropriate Disability Benefits Questionnaire for PTSD.  Also, the examiner should review the record and comment on whether he/she agrees with the April 2013 PTSD questionnaire findings reported by Dr. Poletti.

(a) The examiner should indicate the current level of occupational and social impairment; and

(b) The examiner should indicate, retrospectively, to the extent feasible, the level of occupational and social impairment between (i) March 2008 and October 2008 and (ii) October 2008 and the current examination.

(c) The examiner should address the functional impact of PTSD on the Veteran's ability to perform the mental acts of employment, to include the effect (if any) of his medications.

A complete rationale for all opinions is required.  The VA electronic claims file must be made available to and reviewed by the examiner.

3.  The Veteran should be schedule for a VA neurological examination using the appropriate Disability Benefits Questionnaire to ascertain the severity of his bilateral lower extremity radiculopathy.  All symptoms and findings should be recorded in detail.  The VA electronic claims file must be made available to and reviewed by the examiner.  The examiner should indicate the functional effect of the Veteran's lower extremity radiculopathy on his ability to perform the mental and/or physical acts of employment.

4.  The Veteran should be scheduled for a VA examination to address the functional effect, if any, of his service-connected hearing disabilities, left knee disability, and hemorrhoids on his ability to perform the mental and/or physical acts of employment.  The VA electronic claims file must be made available to and reviewed by the examiner.

5. Thereafter, the AOJ should undertake any other development it determines is warranted.
 
6.  The AOJ should then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


